EXHIBIT 10.3




EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”), effective as of January 1, 2017
(the “Effective Date”), is by and between Heat Biologics, Inc., a corporation
organized under the laws of the State of Delaware with offices located at 801
Capitola Drive, Durham, North Carolina 27514 (the “Corporation”), and Jeff T.
Hutchins, Ph.D., an individual residing at 15823 S. 4210 Road, Claremore,
Oklahoma 74017 (the “Executive”).




1.      

EMPLOYMENT; DUTIES




(a)

The Corporation hereby engages and employs Executive as the Chief Scientific
Officer and Senior Vice President of Pre-Clinical Development of the
Corporation, and Executive hereby accepts such engagement and employment for the
Term (as defined in Section 2).  Executive will report directly to the Chief
Executive Officer of the Corporation, and Executive shall have such duties,
authorities and responsibilities as assigned to him by the Chief Executive
Officer or the Board of Directors commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies.




(b)

Executive shall devote substantially all of his professional time under this
Agreement to attending to the business of the Corporation at the Corporation’s
principal place of business; provided, however, that Executive may spend up to
(3) days (or ½ day fractions thereof) per month working remotely.  Executive’s
employment under this Agreement shall be Executive’s exclusive employment during
the term of this Agreement. During the Term, Executive may not engage, directly
or indirectly, in any other business, investment, or activity that interferes
with Executive’s performance of Executive’s duties hereunder, is contrary to the
interest of the Corporation or any of its subsidiaries, or requires any
significant portion of Executive’s professional time.




2.      

TERM




The term of this Agreement, and of Executive’s employment under it, shall
commence on the Effective Date and terminate on the earlier of: (i) four (4)
years from the Effective Date of this Agreement or (ii) termination under
Section 8 of this Agreement (the “Term”).




3.       

COMPENSATION




(a)

As compensation for the performance of his duties on behalf of the Corporation
hereunder, Executive shall receive the following:




 

(i)    

Executive shall receive an annual base salary of Three Hundred Five Thousand
Dollars ($305,000) for the Term (“Base Salary”), payable in semi-monthly
installments.




 

(ii)    

Executive shall receive a sign-on bonus of Sixty-Six Thousand Dollars ($66,000)
to be included in Executive’s first pay check, subject to deduction for taxes.
 In addition, the Corporation shall pay up to two months’ rent on Executive’s
existing lease for termination charges that Executive incurs as well as
Executive’s reasonable moving expenses which shall be limited to expenses to
move a one (1) bedroom apartment and to transport Executive’s car to North
Carolina.  Executive agrees that if Executive leaves the employ of the
Corporation prior to the two-year anniversary of the Start Date, Executive shall
repay to the Corporation, a pro-rated portion of the rental termination payments
and moving expenses paid by the Corporation.








--------------------------------------------------------------------------------

 




(iii)

Executive shall be eligible for an annual performance bonus of up to twenty five
percent (25%) of the Base Salary, which bonus shall be payable in cash and/or
equity (“Annual Bonus”).  Any Annual Bonus that may be awarded will be in the
sole and absolute discretion of both the Compensation Committee and the Board of
Directors of the Corporation, to be determined and payable at the completion or
each calendar year.  




(b)

The Corporation shall reimburse Executive for all normal, usual and necessary
expenses incurred by Executive in the course of performing his duties, including
all reasonable travel, lodging and entertainment expenses, upon receipt by the
Corporation.




(c)

The Corporation shall grant to Executive an incentive option to purchase an
aggregate of Two Hundred Thousand (200,000) shares of the Corporation’s publicly
traded common stock (the “Option”) pursuant to the Corporation’s Amended and
Restated 2014 Stock Incentive Plan (the “Plan”) with an exercise price per share
equal to the fair market value of the Corporation’s common stock on the date of
later of the date that the Executive commences employment (the “Start Date”) or
the date that the Corporation’s Board of Directors approves the grant (which
date shall be no more than 14 days after the Start Date), vesting monthly on a
pro rata basis over a four (4) year period; provided, however that if a Change
of Control (as defined in the Plan) should occur within the first twelve months
of employment, the options shall fully vest upon the occurrence of the Change of
Control.  Any vested portion of the Option will remain exercisable for a period
of ten (10) years from the grant date, unless such exercise rights are
terminated earlier per the Plan. Other terms of the Option, including the period
to exercise vested options following termination of employment with the
Corporation, shall be according to the Plan and the Corporation’s stock option
agreement.




(d)

In addition to standard national holidays in accordance with the Corporation’s
policies, commencing six months after Executive’s Start Date, Executive shall be
entitled annually to four (4) weeks paid time off (“PTO”), which may be used for
vacation, personal time or for illness.  Vacation days may not be carried over
year-to-year.  After one full year of employment, the Corporation will consider
adding a fifth week of paid vacation, such determination to be based upon
Executive’s annual performance review. Executive shall be entitled to an unpaid
vacation from January 13, 2017 until January 27, 2017.




(e)

The Corporation shall pay seventy-five percent (75%) of the cost of medical
insurance for coverage for Executive and his family pursuant to the
Corporation’s healthcare insurance policy plan.  Executive shall also be offered
any other benefits (including dental, vision, life and disability insurance and
401K matching finds) provided to the Corporation’s senior management for which
Executive is eligible under the Corporation’s policies and the terms of the
applicable benefit plan documents, rules or other terms of the particular
benefit.  




4.      

REPRESENTATIONS AND WARRANTIES BY EXECUTIVE




Executive hereby represents and warrants as of the Effective Date to the
Corporation that:




(a)      

Neither the execution and delivery of this Agreement nor the performance by
Executive of his duties and other obligations hereunder violates or will violate
any statute, law, determination or award, or conflict with or constitute a
default under (whether immediately, upon the giving of notice or lapse of time
or both) any prior or current employment agreement, contract, or other
instrument to which Executive is a party or by which is bound.








2




--------------------------------------------------------------------------------

 




 

(b)      

Executive has the full right, power and legal capacity to enter and deliver this
Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Executive
enforceable against his in accordance with its terms. No approvals or consents
of any persons or entities are required for Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.




5.      

CONFIDENTIAL INFORMATION




 

(a)

Except in performing his duties within the scope of his employment with the
Corporation or except with the prior written authorization by the Corporation,
Executive agrees that, during the Term or at any time thereafter, Executive will
not disclose or make accessible to any person, the Corporation's non-public
research, the Corporation’s products, products, services and technology, both
current and under development, promotion and marketing programs, lists, trade
secrets and other confidential and proprietary business information of the
Corporation, of any of its affiliates, of any of their clients, or of any other
party to whom the Corporation owes an obligation of confidentiality
(collectively, “Corporation Confidential Information.”)  Executive agrees: (i)
not to use any Corporation Confidential Information for Executive or others; and
(ii) not to take any Corporation Confidential Information or reproductions
thereof from the Corporation’s facilities at any time during Executive’s
employment by the Corporation other than to perform Executive’s duties
hereunder.  Executive agrees immediately to return all Corporation Confidential
Information and reproductions thereof in Executive’s possession to the
Corporation upon request and in any event upon termination of employment.  This
Section 5 shall survive the termination of this Agreement. The foregoing
notwithstanding, the parties acknowledge and agree that the confidential and
proprietary information of the Corporation and/or its clients shall not include
the following:  (a) information already in the public domain or hereafter
disclosed to the public through no fault of the Executive; including but not
limited to knowledge of (i) the business of other companies in the field; (ii)
general business methods and structures useful in operating biotechnology
companies; (iii) the status of patents and other technology in the field other
than those of the Corporation; (b) general knowledge about the biotechnology
field obtained through the Executive’s professional and academic experience; or
(c) specific ideas and projections of the biotechnology field's evolution that
are not specific to the technology of the Corporation and are not the property
of the Corporation.




(b)

Except with the prior written authorization by the Corporation, Executive agrees
not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, its clients or any other party to
whom the Corporation owes an obligation of confidence, at any time during or
after Executive’s employment with the Corporation.




(c)

In the event that Executive breaches any provisions of this Section 5 or there
is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 5, Executive shall not urge as a defense
that there is an adequate remedy at law, nor shall the Corporation be prevented
from seeking any other remedies which may be available. In addition, Executive
agrees that in the event that Executive’s breaches the covenants in this Section
5, in addition to any other rights that the Corporation may have, Executive
shall be required to pay to the Corporation any amounts he receives in
connection with such breach.








3




--------------------------------------------------------------------------------

 




 

(d)

Executive recognizes that in the course of Executive’s duties hereunder,
Executive may receive from the Corporation or others information which may be
considered “material, non-public information” concerning a public company that
is subject to the reporting requirements of the United States Securities and
Exchange Act of 1934, as amended. Executive agrees not to:




 

(i)      

Buy or sell any shares of stock, options, bonds, notes, warrants or other
security of the Corporation while in possession of relevant material, non-public
information received from the Corporation or others; and




 

(ii)     

Provide the Corporation with information with respect to any public company that
may be considered material, non-public information, unless first specifically
agreed to in writing by the Corporation.




Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), Employee
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.




6.      

INVENTIONS DISCOVERED BY EXECUTIVE




(a)

All Developments (as defined below), whether or not reduced to writing, which
the Executive may originate, make or conceive during the term of this Agreement
(or, if based on any of the Corporation Confidential Information, within one (1)
year after the expiration or termination of the Term) are and shall become the
sole and absolute property of the Corporation. The term “Development” shall mean
any invention, modification, discovery, design, development, improvement,
process, software program, work of authorship, documentation, formula, data,
technique, know-how, trade secret or intellectual property right whatsoever or
any interest therein (whether or not patentable or registrable under copyright,
trademark or similar statutes), conceived or first reduced to practice by
Executive either alone or jointly with others, (i) related to Executive’s work
on behalf of the Corporation, whether or not during normal working hours; (ii)
which pertain to any line of business activity of the Corporation, whether then
conducted or then being actively planned by the Corporation, with which
Executive was or is involved; or (iii) which is developed using time, material
or facilities of the Corporation, whether or not during working hours or on the
Corporation premises.  Executive agrees to disclose promptly to the Corporation
(or any persons designated by it) each such Development.  Executive hereby
assigns and agrees to assign to the Corporation all of Executive’s right, title
and interest in and to any such Developments that Executive may have or may
acquire in the Developments and all benefits and /or rights resulting therefrom
to the Corporation and its assigns without further compensation and hereby
agrees to communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to the Corporation.

(b)

The Executive agrees that, during the Term of this Agreement and at any time
thereafter, at the request and cost of the Corporation, to promptly sign,
execute, make and do all such deeds, documents, acts and things as the
Corporation and its duly authorized officers may reasonably require and as
follows:





4




--------------------------------------------------------------------------------

 




(i)

to apply for, obtain, register and vest in the name of the Corporation alone
(unless the Corporation otherwise directs) patents, copyrights, trademarks or
other analogous protection in any country throughout the world relating to a
Development and when obtained or vested to renew and restore the same;

(ii)

to defend any judicial, opposition or other proceedings in respect of such
application for revocation of any such patent, copyright, trademark or other
analogous protection; and

(iii)

if the Corporation is unable, after reasonable effort, to secure Executive’s
signature on any application for patent, copyright, trademark or other analogous
registration or other documents regarding any legal protection relating to a
Development, whether because of Executive’s physical or mental incapacity or for
any other reason whatsoever, Executive hereby irrevocably designates and
appoints the Corporation and its duly authorized officers and agents as
Executive’s agent and attorney-in-fact, to act for and on Executive’s behalf and
stead to execute and file any such application or applications or other
documents and to do all other lawfully permitted acts to further the prosecution
and issuance of patent, copyright or trademark registrations or any other legal
protection with the same legal force and effect as if executed by Executive.  

(d)

Without limiting the foregoing, Executive further acknowledges that all original
works of authorship by Executive, whether created alone or jointly with others,
related to Executive’s employment with the Corporation and which are protectable
by copyright, are “works made for hire” within the meaning of the United States
Copyright Act, 17 U. S. C. (S) 101, as amended, and the copyright of which shall
be owned solely, completely and exclusively by the Corporation. If any
Development is considered to be work not included in the categories of work
covered by the United States Copyright Act, 17 U. S. C. (S) 101, as amended,
such work is hereby assigned or transferred completely and exclusively to the
Corporation. Executive hereby irrevocably designates counsel to the Corporation
as Executive’s agent and attorney-in-fact to do all lawful acts necessary to
apply for and obtain patents and copyrights and to enforce the Corporation’s
rights under this Section.




(e)

This Section 6 shall survive the termination of this Agreement. Any assignment
of copyright hereunder includes all rights of paternity, integrity, disclosure
and withdrawal and any other rights that may be known as or referred to as
“moral rights” (collectively "Moral Rights"). To the extent such Moral Rights
cannot be assigned under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, Executive
hereby waives such Moral Rights and consents to any action of the Corporation
that would violate such Moral Rights in the absence of such consent. Executive
agrees to confirm any such waivers and consents from time to time as requested
by the Corporation.




7.

NON-COMPETE; NON-SOLICITATION




(a)

NON-COMPETE.  For a period commencing on the Effective Date and ending one (1)
year after the date Executive ceases to be employed by the Corporation (the
“Non-Competition Period”), Executive shall not:




(i)

accept any employment or consulting arrangement with responsibilities that
include developing, marketing or selling any biologic or pharmaceutical product
that is based upon heat shock protein-based cancer immunotherapy;




(ii)

own any equity of an entity that is developing, marketing or selling a biologic
or pharmaceutical product that is based upon heat shock protein-based cancer
immunotherapy; provided that Executive shall not be prohibited from being a
passive owner of not more than five percent (5%) of the





5




--------------------------------------------------------------------------------

 




equity securities of an entity described in this clause (ii) that is publicly
traded and for which he is in compliance with clauses (i) and (iii); or




(iii)

permit Executive’s name to be used by, act as consultant or advisor to, render
material services for, or otherwise assist in any manner any person or entity,
in each case with regard to the development, marketing or selling of any
biologic or pharmaceutical product that is based upon heat shock protein-based
cancer immunotherapy.




(b)

NON-SOLICITATION.  During the Non-Competition Period, Executive shall not,
directly or indirectly: (i) induce or attempt to induce or aid others in
inducing anyone working at or for the Corporation to cease working at or for the
Corporation, or in any way interfere with the relationship between the
Corporation and anyone working at or for the Corporation; or (ii) in any way
interfere with the relationship between the Corporation and any customer,
supplier, licensee or other business relation of the Corporation.




(c)

SCOPE.  If, at the time of enforcement of this Section 7, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.




(d)

SURVIVAL OF COVENANTS.  The covenants made in this Section 7 shall survive the
termination of this Agreement for the Non-Competition Period, as defined in
subsection (a).




8.    

TERMINATION




Subject to Section 2 above, Executive’s employment hereunder shall begin on the
Effective Date and continue for the Term unless terminated upon the first to
occur of the following events:




(a)

Executive’s death.




(b)

Executive’s “Disability”, meaning Executive’s incapacity, due to physical or
mental illness, which results in Executive having been absent from fully
performing his duties with the Corporation for a continuous period of more than
thirty (30) days or more than sixty (60) days in any period of three hundred
sixty-five (365) consecutive days. In the event that the Corporation intends to
terminate the employment of Executive by reason of Disability, the Corporation
shall give Executive no less than thirty (30) days’ prior written notice of the
Corporation’s intention to terminate Executive’s employment. Executive agrees,
in the event of any dispute hereunder as to whether a Disability exists, and if
requested by the Corporation, to submit to a physical examination in the state
of the Corporation’s executive offices by a licensed physician selected by
mutual agreement between the Corporation and the Executive, the cost of such
examination to be paid by the Corporation.  The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose. If
Executive refuses to submit to appropriate examinations by such physician at the
request of the Corporation, the determination of the Executive’s Disability by
the Corporation in good faith will be conclusive as to whether such Disability
exists. This Agreement shall be interpreted and applied so as to comply with the
provisions of the Americans with Disabilities Act (to the extent that it is
applicable) and any other applicable laws regarding disability.








6




--------------------------------------------------------------------------------

 




(c)

Termination by the Corporation for Just Cause; “Just Cause”, meaning the
Executive’s:




(i)

acts of embezzlement or misappropriation of funds; or fraud;

(ii)

conviction of a felony or other crime involving moral turpitude, dishonesty or
theft;

(iii)

willful unauthorized disclosure of Corporation Confidential Information;

(iv)

material violation of any provision of the Agreement, which is not cured by
Executive within thirty (30) days of receiving written notice of such violation
by the Corporation;

(v)

being under the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) during the performance of Executive’s duties under this
Agreement and that the performance of his duties hereunder is affected;




(vi)

engaging in behavior that would constitute grounds for liability for harassment
(as proscribed by the U.S. Equal Employment Opportunity Commission Guidelines or
any other applicable state or local regulatory body) or other egregious conduct
that violates laws governing the workplace; or




(vii)  

willful failure to perform his assigned tasks, where such failure is
attributable to the fault of Executive, gross insubordination, or dereliction of
fiduciary obligations which are not cured by Executive within thirty (30) days
of receiving written notice of such violation by the Corporation.




In the event that the Corporation intends to terminate the employment of
Executive by reason of Just Cause, the Corporation shall give Executive written
notice of the Corporation’s intention to terminate Executive’s employment, and
such termination may be effective immediately, unless a cure period applies, in
which case the termination date may not precede the expiration date of the
applicable cure period.




(d)

Termination by the Corporation Without Just Cause; “Without Just Cause”, meaning
written notice by the Corporation to Executive of termination other than for
Just Cause or other than due to Executive’s death or Disability.




(e)

Termination by Executive for Good Reason; “Good Reason”, meaning a material
breach by the Corporation of the terms of this Agreement, which breach is not
cured within thirty (30) days after notice thereof from Executive.




In the event that Executive intends to terminate his employment for Good Reason,
Executive shall give the Corporation written notice of Executive’s intention to
terminate Executive’s employment, and such termination shall be effective upon
the expiration date of the applicable cure period unless the breach is cured
prior to such expiration date.  Executive must notify the Corporation of the
existence of the condition of Good Reason within ninety (90) days of the initial
event constituting the condition of Good Reason.




(f)

Termination by Executive Without Good Reason; “Without Good Reason”, meaning
written notice by Executive to the Corporation of termination other than for
Good Reason.





7




--------------------------------------------------------------------------------

 







In the event that Executive intends to terminate Executive’s employment Without
Good Reason, Executive shall give the Corporation written notice of his
intention to terminate Executive’s employment at least thirty (30) days prior to
such termination.




(g)

If Executive’s employment hereunder is terminated for any reason under this
Section 8, Executive or his estate, as the case may be, will be entitled to
receive the accrued Base Salary, vacation pay, expense reimbursement to the
extent not previously paid (the sum of the amounts described in this subsection
shall be hereinafter referred to as the “Accrued Obligations”).  If Executive’s
employment is terminated by the Corporation Without Just Cause then in addition
to paying Accrued Obligations, the Corporation shall pay to the Executive as
severance an amount equal to six (6) months of his then current Base Salary and
the vesting on all outstanding unvested options issued to Executive shall
accelerate so that the options become fully vested; provided that Executive
first executes and does not revoke a release in form acceptable to the
Corporation releasing the Corporation from all claims arising for Executive’s
employment and such release becomes effective no later than sixty (60) days of
such termination.  In addition, if Executive’s employment is terminated within
one year of a Change of Control, the Corporation shall pay to the Executive as
severance an amount equal to nine (9) months of his then current Base Salary
provided that Executive first executes and does not revoke a release in form
acceptable to the Corporation releasing the Corporation from all claims arising
for Executive’s employment and such release becomes effective no later than
sixty (60) days of such termination.  The severance shall be paid to the
Executive in substantially equal monthly payments on the same payroll schedule
that was applicable to Executive immediately prior to his separation from
service commencing on the first such payroll date on or following the date the
required release of claims becomes effective.




9.

NO DISPARAGEMENT




Executive agrees that during the course of his employment or at any time
thereafter, he and his agents, family and/or representatives shall refrain from
(i) all conduct, verbal or otherwise, which would materially damage the
reputation, goodwill or standing in the community of the Corporation, its
affiliates, subsidiaries, divisions, agents and related parties and their
respective principals, owners (direct or indirect), members, directors,
officers, agents, servants, Executives, parties, attorneys and other
professionals, successors and assigns (collectively, the “The Corporation
Related Parties”); and (ii) referring to or in any way commenting on the
Corporation and/or any of the other The Corporation Related Parties in or
through the general media or any public domain (including without limitation,
internet websites, blogs, chat rooms and the like), which would materially
damage, the reputation, goodwill or standing in the community of the Corporation
and/or any of the Corporation Related Parties.




10.       

NOTICES




Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: (i) when delivered personally; (ii) one (1)
day after being sent by Federal Express or similar overnight delivery; (iii)
three (3) days after being mailed registered or certified mail, postage prepaid,
return receipt requested, to the Corporation at the address set forth above and
to the Executive at the offices of the Corporation with a copy sent to the
Executive’s home address set forth in the Corporation’s records, or to such
other address as such party shall give by notice hereunder to the other party;
or (iv) in the case of transmittal by electronic mail, upon receipt by the
sender of electronic confirmation of such transmittal.








8




--------------------------------------------------------------------------------

 




11.     

SEVERABILITY OF PROVISIONS




If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the parties’
intent and the remaining conditions and provisions or portions thereof shall
nevertheless remain in full force and effect and enforceable to the extent they
are valid, legal and enforceable, and no provision shall be deemed dependent
upon any other covenant or provision unless so expressed herein.




12.      

ENTIRE AGREEMENT MODIFICATION




This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein other than the Offer Letter dated December 5, 2016
(the “Offer Letter”). If there shall be any conflict between the term of the
Offer Letter and this Agreement, the terms of this Agreement shall control. No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.

 

13.        

BINDING EFFECT




The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Executive and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of Executive’s obligations hereunder may
not be transferred or assigned by Executive.  This Agreement cannot be assigned
by Corporation without the written consent of Executive except that this
Agreement may be assigned to an affiliated entity of the Corporation.




14.     

NON-WAIVER




The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.




15.     

GOVERNING LAW, DISPUTE RESOLUTION




This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of North Carolina of the United States of America
without regard to principles of conflict of laws.  No dispute between the
parties shall be the subject of a lawsuit filed in state or federal court.
Instead, any such dispute shall be submitted to binding arbitration before the
American Arbitration Association ("AAA") or, if Heat and Executive agree in a
separate writing, another individual or organization or an individual or
organization that a court appoints. Notwithstanding the above, either the
Corporation or Executive may file with an appropriate state or federal court a
claim for injunctive relief in any case where the filing party seeks provisional
injunctive relief or where permanent injunctive relief is not available in
arbitration. The filing of a claim for injunctive relief in state or federal
court shall not allow either party to raise any other claim outside of
arbitration. It is understood that both sides are hereby waiving the right to a
jury trial. The arbitration shall be initiated in Durham County, North Carolina
and shall be administered by AAA under its employment arbitration rules before a
single arbitrator that shall





9




--------------------------------------------------------------------------------

 




be mutually agreed upon by the parties hereto. If the parties cannot agree on a
single arbitrator, then an arbitrator shall be selected in accordance with the
rules of AAA. The arbitration must be filed within one year of the act or
omission which gives rise to the claim. Each party shall be entitled to take one
deposition, and to take any other discovery as is permitted by the Arbitrator.
In determining the extent of discovery, the Arbitrator shall exercise
discretion, but shall consider the expense of the desired discovery and the
importance of the discovery to a just adjudication.  The Arbitrator shall render
an award that conforms to the facts, as supported by competent evidence (except
that the Arbitrator may accept written declarations under penalty of perjury, in
addition to live testimony), and the law as it would be applied by a court
sitting in the State of North Carolina. The cost of arbitration shall be
advanced equally by the parties. Any party may apply to a court of competent
jurisdiction for entry of judgment on the arbitration award.




16.     

HEADINGS




The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.




17.     

SECTION 409A OF THE INTERNAL REVENUE CODE




The parties intend that the provisions of this Agreement comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder (collectively, “Section 409A”) and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Executive to incur any additional tax or interest under
Section 409A, the Corporation shall, upon the specific request of Executive, use
its reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to Executive and the Corporation of the
applicable provision shall be maintained, and the Corporation shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Corporation. The Corporation shall timely use its
reasonable business efforts to amend any plans and programs in which Executive
participates to bring it in compliance with Section 409A. Notwithstanding the
foregoing, the Corporation shall have no liability with regard to any failure to
comply with Section 409A so long as it has acted in good faith with regard to
compliance therewith.

(a)

Separation from Service.  A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination also constitutes a “Separation from Service” within the
meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.

(b)

Separate Payments.  Each installment payment required under this Agreement shall
be considered a separate payment for purposes of Section 409A.  

(c)

Delayed Distribution to Key Employees.  If the Corporation determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Corporation’s sole discretion, that Executive is
a Key Employee of the Company on the date his employment with the Corporation
terminates and that a delay in benefits provided under this Agreement





10




--------------------------------------------------------------------------------

 




is necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of
Executive’s employment (the “409A Delay Period”).  In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to Executive during the 409A
Delay Period shall be paid to Executive in a lump sum cash amount on the first
business day following the end of the 409A Delay Period.  For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof.  If
Executive is identified as a Key Employee on an Identification Date, then
Executive shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.







 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Jeffrey Wolf

 

Name:  

Jeffrey Wolf

 

Title:  

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

/s/ Jeff T. Hutchins, Ph.D.

 

Jeff T. Hutchins, Ph.D.








11


